              Case 2:18-cr-00131-RAJ Document 636 Filed 03/04/19 Page 1 of 6



 1                                                                       The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                                       NO. CR18-131 RAJ
11                                                                         CR18-132 RAJ
                                       Plaintiff,                          CR18-144 RAJ
12                                                                         CR18-145 RAJ
       v.                                                                  CR18-147 RAJ
13                                                                         CR18-161 RAJ
       CHARLES CHEATHAM, et al.,
14     MICHAEL MORGAN, et al.,
       WESLEY JAMAL ARMSTRONG,
15     BOBBY BARNARD BEASLEY,                                                NOTICE OF RELATED
       CLEOPHUS SYLVESTER SHEPARD, and                                       CASE
16     JIHAD ZEIGLER,
17
                                       Defendants.
18
19     UNITED STATES OF AMERICA,                                       RELATED TO
20                                     Plaintiff,                      NO.   CR19-0037 JLR
21     v.
22     DANAVIAN HUNTER,
23                                     Defendants.
24
25          The United States of America submits this notice to advise the Court that the recently
26 filed case, United States v. Hunter, CR19-0037, is related to the following cases: United States
27 v. Charles Cheatham et al., CR18-131 RAJ; United States v. Michael Morgan et al. CR18-
28   Notice of Related Case- 1                                                     UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5200
     U.S. v. Cheatham, CR18-131 RAJ; U.S. v. Morgan, CR18-132 RAJ;                  SEATTLE, WASHINGTON 98101
     U.S. v. Armstrong, CR18-144 RAJ; U.S. v. Beasley, CR18-145 RAJ;                      (206) 553-7970
     U.S. v. Shepard, CR18-147 RAJ; U.S. v. Zeigler, CR18-161 RAJ;
     U.S. v. Hunter, CR19-037 JLR
              Case 2:18-cr-00131-RAJ Document 636 Filed 03/04/19 Page 2 of 6



 1 132 RAJ; United States v. Wesley Jamal Armstrong, CR18-144 RAJ; United States v. Bobby
 2 Barnard Beasley, CR18-145 RAJ; United States v. Cleophus Sylvester Shepard, CR18-147
 3 RAJ, and United States v. Jihad Zeigler, CR18-161 RAJ. All of these cases, including the
 4 Hunter case, arise from the same wiretap investigation, but the charges in the Hunter case
 5 relate to a different conspiracy than the one charged in the Morgan and Cheatham cases. The
 6 charges against Mr. Hunter arise in part from evidence gathered pursuant to wiretap orders and
 7 a search warrant that might eventually be challenged in the related matters, and for that reason,
 8 the government believes that having the matters before the same judge would save judicial
 9 resources and avoid inconsistent rulings. But a trial in the Hunter matter likely would not
10 involve much evidence introduced in any trials in the Morgan, Cheatham, and other related
11 cases, and thus, the government submits that the Hunter case does not need to proceed on the
12 same schedule as the previously charged cases.
13                                             I.   BACKGROUND
14          A.      Investigation
15          The cases named above arise from an investigation by the DEA, FBI, and Seattle Police
16 Department. These federal and local agencies conducted hundreds of hours of surveillance and
17 intercepted 13 cell phones while investigating a large conspiracy to distribute controlled
18 substances, including heroin, cocaine, marijuana, and other controlled substances.
19          Early in the investigation, a confidential source identified Michael Morgan as a drug
20 dealer who could supply multiple-kilograms of cocaine. Investigators then bought cocaine
21 from Morgan on two separate occasions and used traditional investigative techniques to find
22 additional evidence about Morgan’s and his associates’ drug trafficking. Ultimately,
23 investigators received authorization to intercept telephones used by Morgan and his associates,
24 including Hunter. Investigators intercepted communications between defendants named in all
25 of the cases listed above. The intercepted calls included exchanges between Morgan and
26 Cheatham and between defendants named in the different matters. Over the course of the
27 investigation, law enforcement learned that Michael Morgan, Charles Cheatham, Michael
28   Notice of Related Case- 2                                               UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     U.S. v. Cheatham, CR18-131 RAJ; U.S. v. Morgan, CR18-132 RAJ;            SEATTLE, WASHINGTON 98101
     U.S. v. Armstrong, CR18-144 RAJ; U.S. v. Beasley, CR18-145 RAJ;                (206) 553-7970
     U.S. v. Shepard, CR18-147 RAJ; U.S. v. Zeigler, CR18-161 RAJ;
     U.S. v. Hunter, CR19-037 JLR
              Case 2:18-cr-00131-RAJ Document 636 Filed 03/04/19 Page 3 of 6



 1 Davis, Railen Wheeler, and others are significant drug traffickers who work together to
 2 distribute drugs in the Seattle area. They also learned that Wesley Jamal Armstrong had a
 3 firearm at a drug deal with one of the co-conspirators, that Bobby Barnard Beasley was a
 4 redistributor for Morgan and Wheeler and possessed ammunition even though he was a
 5 convicted felon, that Shepard was a redistributor for Cheatham and had more than an ounce of
 6 cocaine at the place where he was arrested, and that Zeigler communicated with Cheatham and
 7 had more than a kilogram of heroin and a firearm at the residence where he was arrested.
 8          Law enforcement also learned that Danavian Hunter conspired with others to distribute
 9 marijuana in Florida. Over his intercepted phone, he communicated with co-conspirators about
10 transporting marijuana from Georgia to Florida, and he then flew from SeaTac, Washington,
11 to Atlanta, Georgia, to further the conspiracy.
12          B.      Procedural History
13          On May 30, 2018, the Grand Jury returned two indictments in the Morgan and
14 Cheatham cases charging a total of 40 defendants with 60 counts, including Conspiracy to
15 Distribute Controlled Substances in violation of 21 U.S.C. §§ 841(a)(1) and 846, Possession
16 of Controlled Substances with Intent to Distribute in violation of 21 U.S.C. § 841(a)(1), and
17 Carrying a Firearm During and in Relation to a Drug Trafficking Crime in violation of 18
18 U.S.C. § 924(c). The evidence showed that all of the defendants in both indictments were part
19 of the same conspiracy, but for administrative reasons, the government presented two separate
20 indictments.
21          On June 1, 2018, Magistrate Judge Brian Tsuchida authorized search warrants—based
22 on a single application—for 46 locations and 65 vehicles associated with the drug trafficking
23 conspiracy. The warrant also authorized law enforcement to search places associated with
24 Armstrong, Beasley, Shepard, Zeigler, and Hunter even though they were not named co-
25 defendants in the first two Indictments. Though these four individuals were not originally
26 charged as co-conspirators with the other defendants, there was probable cause to believe they
27 were involved in criminal activity.
28   Notice of Related Case- 3                                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5200
     U.S. v. Cheatham, CR18-131 RAJ; U.S. v. Morgan, CR18-132 RAJ;          SEATTLE, WASHINGTON 98101
     U.S. v. Armstrong, CR18-144 RAJ; U.S. v. Beasley, CR18-145 RAJ;              (206) 553-7970
     U.S. v. Shepard, CR18-147 RAJ; U.S. v. Zeigler, CR18-161 RAJ;
     U.S. v. Hunter, CR19-037 JLR
               Case 2:18-cr-00131-RAJ Document 636 Filed 03/04/19 Page 4 of 6



 1           On June 6, 2018, law enforcement executed the warrants and found multiple kilograms
 2 of controlled substances, numerous firearms, and large amounts of cash. At Hunter’s
 3 residence, they found four firearms, a large amount of cash, and marijuana. That same day,
 4 investigators arrested 33 of the defendants indicted in the Morgan and Cheatham cases, as well
 5 as Armstrong, Beasley, and Shepard. Agents initially charged those three defendants by
 6 complaint, and on June 13, 2018, the Grand Jury returned Indictments against them.
 7           On February 20, 2019, the Grand Jury returned an in Indictment in the Hunter case, and
 8 in response to a summons, Hunter appeared for his arraignment on February 28, 2019.
 9                                                II. DISCUSSION
10           Local Criminal Rule 13(b) encourages counsel “to file a notice of related case in order
11 to bring such cases to the Court’s attention.” Accordingly, the United States submits this notice
12 to inform the Court that United States v. Danavian Hunter, CR19-037 JLR, is related to the
13 previously charged and related cases: United States v. Charles Cheatham et al., CR18-131
14 RAJ; United States v. Michael Morgan et al. CR18-132 RAJ; United States v. Wesley Jamal
15 Armstrong, CR18-144 RAJ; United States v. Cleophus Sylvester Shepard, CR18-147 RAJ;
16 United States v. Bobby Barnard Beasley, CR18-145 RAJ; and United States v. Jihad Zeigler,
17 CR18-161 RAJ.
18           All of these cases are related because they arise from the same investigation. They rely
19 on the same series of wiretap orders, and with the exception of Armstrong’s case, they also
20 rely on the same search warrant affidavit. The defendants in all of these cases will receive
21 largely the same discovery materials, and as a result, the Court might be faced with the same
22 litigation issues in the various cases.
23           Thus, the government submits that the cases should be considered by the same judge.
24 If the cases proceed independently, there is a substantial risk that the parties will litigate the
25 same issues in multiple proceedings and that those issues will be resolved in different and
26 conflicting ways. To ensure consistent outcomes in light of all the relevant information, the
27 government respectfully requests that the same judge adjudicate all of the cases listed above.
28    Notice of Related Case- 4                                               UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5200
      U.S. v. Cheatham, CR18-131 RAJ; U.S. v. Morgan, CR18-132 RAJ;            SEATTLE, WASHINGTON 98101
      U.S. v. Armstrong, CR18-144 RAJ; U.S. v. Beasley, CR18-145 RAJ;                (206) 553-7970
      U.S. v. Shepard, CR18-147 RAJ; U.S. v. Zeigler, CR18-161 RAJ;
      U.S. v. Hunter, CR19-037 JLR
              Case 2:18-cr-00131-RAJ Document 636 Filed 03/04/19 Page 5 of 6



 1          While the government believes that the same judge should hear all of the cases to avoid
 2 inconsistent rulings, the government does not believe that United States v. Danavian Hunter,
 3 CR19-037 JLR, needs to follow the same case and trial schedule as the other cases. A trial in
 4 the Hunter matter would involve evidence that likely would not arise in trials in the other
 5 cases, and trying the Hunter matter with the other cases likely would not result in a more
 6 efficient presentation of evidence or use of judicial resources.
 7          DATED this 4th day of March, 2019.
 8                                                           Respectfully submitted,
 9                                                           BRIAN T. MORAN
                                                             United States Attorney
10
11                                                           /s/ Nicholas Manheim
12                                                           VINCENT T. LOMBARDI
                                                             ERIN BECKER
13                                                           NICHOLAS MANHEIM
14                                                           Assistant United States Attorney
                                                             700 Stewart Street, Suite 5220
15                                                           Seattle, Washington 98101
16                                                           Phone: 206-553-5178
                                                             E-mail: vince.lombardi@usdoj.gov
17
18
19
20
21
22
23
24
25
26
27
28   Notice of Related Case- 5                                                     UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5200
     U.S. v. Cheatham, CR18-131 RAJ; U.S. v. Morgan, CR18-132 RAJ;                  SEATTLE, WASHINGTON 98101
     U.S. v. Armstrong, CR18-144 RAJ; U.S. v. Beasley, CR18-145 RAJ;                      (206) 553-7970
     U.S. v. Shepard, CR18-147 RAJ; U.S. v. Zeigler, CR18-161 RAJ;
     U.S. v. Hunter, CR19-037 JLR
              Case 2:18-cr-00131-RAJ Document 636 Filed 03/04/19 Page 6 of 6



 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on March 4, 2019, I electronically filed the foregoing with the
 3 Clerk of the Court using the CM/ECF system, which will send notification of such filing to
 4 the attorney(s) of record for the defendant(s).
 5
                                                     s/John M. Price
 6                                                   JOHN M. PRICE
 7                                                   Legal Assistant
                                                     United States Attorney’s Office
 8                                                   700 Stewart Street, Suite 5220
 9                                                   Seattle, Washington 98101-1271
                                                     Phone: (206) 553-4228
10                                                   FAX: (206) 553-4440
11                                                   E-mail: john.price2@usdoj.gov

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   Notice of Related Case- 6                                                   UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5200
     U.S. v. Cheatham, CR18-131 RAJ; U.S. v. Morgan, CR18-132 RAJ;                SEATTLE, WASHINGTON 98101
     U.S. v. Armstrong, CR18-144 RAJ; U.S. v. Beasley, CR18-145 RAJ;                    (206) 553-7970
     U.S. v. Shepard, CR18-147 RAJ; U.S. v. Zeigler, CR18-161 RAJ;
     U.S. v. Hunter, CR19-037 JLR
